UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 99-1862



ALVEDA INGRAM RICHARDSON,

                                                Plaintiff - Appellant,

          versus


MARCIA G. SHEIN,

                                                 Defendant - Appellee,

          and


FEDERAL   CRIMINAL     DEFENDANTS   LAW   CENTER,
INCORPORATED,

                                                             Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-3439-CCB)


Submitted:   December 22, 1999              Decided:   January 13, 2000


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Alveda Ingram Richardson, Appellant Pro Se.      Joshua R. Treem,
SCHULMAN, TREEM, KAMINKOW & GILDEN, P.A., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Alveda Richardson appeals the district court’s order denying

her motion for summary judgment and granting Marcia Shein’s cross-

motion for summary judgment in Richardson’s legal malpractice and

breach of contract action.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.   See Richard-

son v. Shein, No. CA-97-3439-CCB (D. Md. May 27, 1999).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2